DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2020 has been entered.
Response to Arguments
Applicant's arguments filed June 29, 2020 have been fully considered but they are moot.  Amendments to the current set of claims include “product water…is returned and directly mixed without being further processed” to independent Claims 1 & 3 have changed the scope of the claimed invention.  The Examiner has modified the previous prior art rejection by using new grounds of rejection in Herron et al. (“Herron”, US 2015/0014248).
On pages 6-8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that Herron does not disclose the amendment to independent Claim 3 based on Figure 2 of Herron in which the product water in the reverse osmosis modules 104/106/108 is returned and processed by reverse osmosis module 102 before being mixed with raw water.  Here, the Examiner notes that Figure 1 of Herron discloses the product water from reverse osmosis modules 104/106/108 being returned and directly mixed with raw water before being fed to reverse osmosis module 102 instead.  The Examiner takes the position that this embodiment of Herron discloses the amendment as claimed.  Since secondary reference Ito is not relied upon to disclose this limitation, Applicant’s observations directed to Ito are considered moot.
The Examiner’s observation with regard to independent Claim 1 also applies to independent Claim 3 as it is argued similarly by Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “concentration of one first reverse osmosis module…is fed” on lines 4-5 of the claim.  It is not clear how a “concentration” can be “fed” when it is a property of the fluid, not something physical that can be fed itself.  Examiner interprets “concentration” here to mean ‘concentrate’ instead.
Claim 3 recites the limitation “raw water” on line 12 of the claim.  It is not clear if this limitation is the same limitation as “raw water” on line 11 of the claim, or if it is a different “raw water”.  Examiner interprets it to be a different “raw water”.
Claim 3 recites the limitation “raw water” on line 17 of the claim.  It is not clear if this limitation is the same limitation as “raw water” on line 11 of the claim, or if it is a different “raw water”.  Examiner interprets it to be a different “raw water”.
Claim 3 recites the limitation “raw water” on line 24 of the claim.  It is not clear if this limitation is the same limitation as “raw water” on line 11 of the claim, or if it is a different “raw water”.  Examiner interprets it to be a different “raw water”.
Claim 6 recites the limitation “the PV units” on line 3.  It is not clear if there is a “PV unit” or multiple “PV units”, and if there are multiple “PV units” actually claimed as part of the claimed invention.  Examiner interprets only one PV unit to be required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (“Herron”, US 2015/0014248), in view of Ito et al. (“Ito”, US 2011/0309007).
Claim 1 is directed to a water treatment apparatus, an apparatus or device type invention group.
Regarding Claim 1, Herron discloses a water treatment apparatus using reverse osmosis process (See Figure 1, See paragraphs [0036] & [0046]), the water treatment apparatus comprising 
a pressure (PV) module (Reverse Osmosis Filter 102 and Nanofiltration Filter 104, See Figure 1, See paragraphs [0046] & [0043]) comprising a plurality of nanofiltration modules arranged in multiple stages (Nanofiltration Filter 104 with multiple spiral elements within, See paragraph [0048]) and connected to one another such that concentrate of one nanofiltration module is fed to a following-stage nanofiltration module (Nanofiltration Filter 104 with multiple elements within, See Figure 1, See paragraph [0048]); and 
a circulation pipe (Loop including Permeate 118 and Combined Permeate Stream 130, See Figure 1, See paragraphs [0046] & [0048]), through which product water processed by at least one of nanofiltration modules disposed at rear stages of the PV module, (Permeate 218 from Nanofiltration Filter 104, See Figure 1, See paragraph [0048]), is returned and directly mixed, without being further processed, with raw water that is to be fed to the PV module (Combined Permeate Stream 130 is returned and mixed with Brine (raw water) 110 for form Combined Feed Stream 112 without being further processed before entering Reverse Osmosis Filter 102 again, See Figure 1, and See paragraph [0046]).
Herron does not disclose a wastewater treatment apparatus comprising the PV module comprising at least one of reverse osmosis modules, 
a raw water supply pump that feeds raw water to the PV module, and 
a product water discharge pipe through which product water processed by the remaining reverse osmosis modules disposed at front stages of the PV modules, is discharged out of the PV module. 
However, Herron does disclose the system may be implemented using a variety of devices and filters and under varying amounts of pressure and the RO and nanofiltration systems may be configured together or elements may be separate and may have independent pumps (See paragraph [0056]) and the use of RO filters results in a permeate that is substantially desalinated and a retentate with a higher salinity (See paragraph [0047]).
Ito discloses a water treatment apparatus comprising a PV module, (Spiral type seawater desalination apparatus 10B, See Figure 2 and paragraph [0053], Ito), comprising at least one of reverse osmosis modules arranged in multiple stages (Spiral type pressure vessel 15 housing a plurality of RO membranes 13-1 to 13-10, See Figure 2 and paragraph [0053], Ito), and connected to one another such that concentrate of one reverse osmosis module is fed to a following-stage reverse osmosis module (Spiral type pressure vessel 15 housing a plurality of RO membranes 13-1 to 13- 10, See Figure 2 and paragraph [0053], Ito), 
a raw water supply pump that feeds raw water to the PV module (Pump 18 to supply Raw Water 11 to the Pressure Vessel 15, See Figure 2 and paragraph [0058], Ito), and 
a product water discharge pipe through which  product water processed by the remaining reverse osmosis modules disposed at front stages of the PV modules, is discharged out  of the PV module (Front-side permeated water 12-1 with a high pressure, See Figure 2 and paragraph [0053], Ito).
It would have been obvious to one of ordinary skill in the art  prior to the effective filing date of the claimed invention to modify the water treatment apparatus of Herron by incorporating the PV module comprising at least one of reverse osmosis modules, a raw water supply pump that feeds raw water to the PV module, and a product water discharge pipe through which product water processed by the remaining reverse osmosis modules disposed at front stages of the PV modules, is discharged out of the PV module as shown by Ito so that “the number of reverse osmosis membranes housed in a single pressure vessel can be increased”, which “enables the production efficiency of seawater desalination (See paragraph [0027], Ito).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (“Herron”, US 2015/0014248), in view of Ito et al. (“Ito”, US 2011/0309007), in further view of Lee, (US 2011/0253627).
Claim 2 is directed to a water treatment apparatus, an apparatus or device type invention group.
Regarding Claim 2, modified Herron discloses the water treatment apparatus of claim 1, but does not disclose the wastewater treatment apparatus comprising wherein the number of the reverse osmosis modules connected to the product water discharge pipe is greater than the number of the reverse osmosis modules connected to the circulation pipe. 
However, modified Herron discloses the two permeate streams from the PV modules are separated into a front-side permeate and a back-side permeate (Front-side permeate 12-1 for membrane elements 13-1to 13-5 and back-side permeate 12-2 for membrane elements 13-6 to 13-10, Ito; See Fig. 2, paragraphs [0044], and [0053], Ito).
Lee discloses a water treatment apparatus using a series of filter stages in a filtration module (See Fig. 2 and paragraphs [0029]-[0030], Lee), wherein the number of the  reverse osmosis  modules connected to the second product water discharge pipe is greater than the number of the reverse osmosis modules connected to the first product water discharge pipe (See Fig. 2 and paragraphs [0037] & [0038], Lee; one membrane cassette 117 for permeate discharge via pump 130 and six membrane cassettes 111-116 for permeate discharge via pump 130 in which the front part of the filtration modules recover 90-95% of the total quantity of the feed water and the filtration module in the rear recovers about 4 to 9% of the total quantity of the feed water).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the  water treatment apparatus of modified Herron by incorporating wherein  the number of the reverse osmosis modules connected to the product water discharge pipe is greater than the number of the reverse osmosis modules connected to the circulation pipe as in Lee in order to treat “the feed water of the highest impurity concentration (that is, the most concentrated feed water)”, (See paragraph [0037], Lee), at one stage side of the PV module so that “it is possible to minimize the membrane fouling, and to minimize damages to the membrane”, (See paragraph [0037], Lee), which “can improve cleaning efficiency of the membrane while minimizing an interruption of the filtering operation”, (See paragraph [0020], Lee).
Claims 3, 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray, (US 4046685), in view of Herron et al., (“Herron”, US 2015/0014248), in further view of Ito et al., (“Ito”, US 2011/0309007).
Claims 3, 4 & 6 are directed to a water treatment apparatus, an apparatus or device type invention group.
Regarding Claims 3, 4 & 6, Bray discloses a water treatment apparatus using reverse osmosis process (See Fig. 2 and Col. 4, lines 38-52, production of purified water by two stage reverse osmosis process), the water treatment apparatus comprising: 
a first pressure vessel (PV) module (See Fig. 2, and Col. 5, lines 36-58, first stage initial stage low rejection membranes in pressure resistant container) comprising a plurality of first reverse osmosis modules arranged in multiple stages and connected to one another (See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58, initial stage low rejection membranes connected to one another) such that concentration of one first reverse osmosis module of the first PV module is fed to a following-stage first reverse osmosis module (See Fig. 2, Col. 4, lines 38-68, and Col. 5, lines 36-58, initial stage low rejection membranes connected to one another in series), 
a second PV module (See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58, second stage high rejection membranes) comprising a plurality of second reverse osmosis modules arranged in multiple stages and connected to one another (See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58, second stage high rejection membranes connected to one another in series) such that concentration of one second reverse osmosis module of the second PV module is fed to a following-stage second reverse osmosis module (See Fig. 2, Col. 4, lines 38-68, and Col. 5, lines 36-58, second stage high rejection membranes in series);
a first raw water supply pump that feeds raw water to the first PV module (See Fig. 2, pump "P" that feeds sea water into initial stage);
a second supply pump that feeds water to the second PV module, (See Figure 2, pump “P” feeding intermediate product water into second stage);
a first circulation pipe (Line carrying Intermediate Product from Initial Stage to Second Stage, See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58) through which product water processed by at least one of first reverse osmosis modules disposed at rear stages of the first PV module, among the plurality of first reverse osmosis modules of the first PV module, is returned without being further processed to the second PV module, (See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58, initial stage low rejection membranes connected to one another in series discharge intermediate product comprising rear stages that process water to produce permeate water that is directed to the second PV module without being further altered or processed), 
a second product water discharge pipe (See Fig. 2, and Col. 5, lines 36-58, high quality water line) through which product water processed by the remaining second reverse osmosis modules disposed at front stages of the second PV module, is discharged out of the second PV module (See Fig. 2, and Col. 5, lines 36-58, high quality water line from the first RO membrane nearest to the inlet of the intermediate product from the initial stage).
Bray does not disclose the second supply pump being a second raw water supply pump that feeds raw water to the second PV module, the first circulation pipe though which the product water is directly mixed with raw water; a first product water discharge pipe through which product water processed by the remaining reverse osmosis modules disposed at front stages of the first PV module, is discharged out of the first PV module, a second circulation pipe through which product water processed by at least one of second reverse osmosis modules disposed at rear stages of the second PV module, among the plurality of second reverse osmosis modules of the second PV module, is returned and directly mixed, without being further processed, with raw water to be fed to the first PV module.
Embodiment 1 of Herron discloses a first product water discharge pipe through which product water processed by the remaining reverse osmosis modules is discharged out of the first PV module, (Permeate 114 is discharged out of RO Filter 102, See Figure 1, and See paragraph [0047], Herron); and a second circulation pipe, (See Fig. 1, See paragraphs [0046] & [0048], Herron; loop comprising permeate 118 and combined permeate stream 130), through which product water processed by at least one of second reverse osmosis modules disposed at rear stages of the second PV module, among the plurality of second modules of the second PV module, to be directly mixed, without being further processed, with raw water fed to the first PV module, (See Fig. 1, See paragraphs [0046] & [0048], Herron; permeate 118 exiting from nanofiltration filter 104 at opposite side of where retentate 116 enters nanofilter 104 enters into RO filter 102 with Brine 110; See [0053], nanofiltration filter 104 being a membrane housing containing up to 8 spiral elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the water treatment system of Bray by incorporating a first product water discharge pipe through which product water processed by the remaining reverse osmosis modules is discharged out of the first PV module, and a second circulation pipe through which product water processed by at least one of second reverse osmosis modules disposed at rear stages of the second PV module, among the plurality of second modules of the second PV module, to be directly mixed, without being further processed, with raw water fed to the first PV module as in Embodiment 1 of Herron because “the need for dewatering salt brines has recently become much more pressing”, (See paragraph [0003], Herron), so “processes which can separate dischargeable water from the saline solution are attractive”, (See paragraph [0003], Herron), so it is “desirable to have methods and systems for concentrating brine solutions to higher concentrations than those achievable by reverse osmosis alone while removing fouling and scaling species from the waste stream”, (See paragraph [0031], Herron), by producing a “substantially desalinated” permeate, (See paragraph [0047], Herron).
Ito discloses a water treatment apparatus (See Fig. 2 and [0053], spiral type seawater desalination apparatus 10B), where the first product water discharge pipe is disposed at front stages of the first PV module, (See Fig. 2 and [0053], front-side permeated water 12-1 with a high pressure).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the water treatment system of modified Bray by incorporating where the first product water discharge pipe is disposed at front stages of the first PV module as in Ito so that “the number of reverse osmosis membranes housed in a single pressure vessel can be increased”, which “enables the production efficiency of seawater desalination (See paragraph [0027], Ito).
Modified Bray does not disclose the second supply pump being a second raw water supply pump that feeds raw water to the second PV module and the first circulation pipe though which the product water is directly mixed with raw water.
Embodiment 2 of Herron discloses feeding raw water to the second PV module, (Feed Stream 210 to  NF modules 104, See Figure 2, See paragraph [0052] & [0056], Herron), and the first circulation pipe though which the product water is directly mixed with raw water, (Stream 216 is mixed with Feed Stream 210, See Figure 2, and See paragraph [0052] & [0056], Herron; stream 216 corresponds to Intermediate Product Line between First and Second RO Module of Figure 2 of Bray).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the water treatment system of modified Bray by incorporating the second supply pump being a second raw water supply pump that feeds raw water to the second PV module and the first circulation pipe though which the product water is directly mixed with raw water as in Embodiment 2 of Herron because when the “feed stream…has an osmotic pressure above 60 bar it may be desirable to avoid passing the combined feed stream through” the first PV module, (See paragraph [0051], Herron), alone.
Additional Disclosure Included:
Claim 4: The water treatment apparatus according to claim 3, wherein a front end portion of the first PV module and a rear end portion of the second PV module are adjacent to each other, and a rear end portion of the first PV module and a front end portion of the second PV module are adjacent to each other (Water enters RO Filter 102 at front side (left) and leaves at rear side (right), while water enters Filter 104 at front side (right) and leaves at rear side (left), thus the front side of 102 and rear side of 104 are adjacent, and vice versa).
Claim 6: The water treatment apparatus according to claim 3, wherein the first PV module and the second PV module constitute a PV unit (Bray; See Fig. 2, and Col. 5, lines 36-58, first stage initial stage low rejection membranes in pressure resistant container; See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58, second stage high rejection membranes. Examiner interprets that the first stage initial stage low rejection membranes in pressure resistant container second stage high rejection membranes are a PV unit); and a plurality of the PV units constitutes a train (Examiner interprets that the first stage initial stage low rejection membranes in pressure resistant container second stage high rejection membranes are a PV unit. The first and second PV units connected to each other by piping is interpreted as a train).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray, (US 4046685), in view of Herron et al., (“Herron”, US 2015/0014248), in view of Ito et al., (“Ito”, US 2011/0309007), and in further view of Lee, (US 2011/0253627).
Claim 5 is directed to a water treatment apparatus, an apparatus or device type invention group.
Regarding Claim 5, modified Bray discloses the water treatment apparatus of claim 3, but does not disclose wherein the number of the first reverse osmosis modules connected to the first product water discharge pipe is greater than the number of the first reverse osmosis modules connected to the first circulation pipe, and the number of the second reverse osmosis modules connected to the second product water discharge pipe is greater than the number of the second reverse osmosis modules connected to the second circulation pipe. However, modified Bray discloses the two permeate streams from the PV modules are separated into a front-side permeate and a back-side permeate (Bray; See Fig. 2, Col. 4, lines 38-52, and Col. 5, lines 36-58, second stage high rejection membrane having one front membrane for high quality water and five back membranes for lower quality water; Ito; See Fig. 2, [0044], and [0053], front-side permeate 12-1for membrane elements 13-1 to 13-5 and back-side permeate 12-2 for membrane elements 13-6 to 13-10).
Lee discloses a water treatment apparatus using a series of filter stages in a filtration module (See Fig. 2 and paragraphs [0029]-[0030], Lee), wherein the number of the first reverse osmosis modules connected to the first product water discharge pipe is greater than the number of the first reverse osmosis modules connected to the first circulation pipe, and the number of the second reverse osmosis modules connected to the second product water discharge pipe is greater than the number of the second reverse osmosis modules connected to the second circulation pipe, (See Fig. 6 and paragraphs [0058-[0065], Lee; one membrane cassette 117 for permeate discharge via pump 500 and six membrane cassettes 111-116 for permeate discharge via pump 120 in which the front part of the filtration modules recover 90-95% of the total quantity of the feed water and the filtration module in the rear recovers about 4 to 9% of the total quantity of the feed water; additional rows of cassettes are provided in Figure 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the  water treatment apparatus of modified Bray by incorporating wherein the number of the first reverse osmosis modules connected to the first product water discharge pipe is greater than the number of the first reverse osmosis modules connected to the first circulation pipe, and the number of the second reverse osmosis modules connected to the second product water discharge pipe is greater than the number of the second reverse osmosis modules connected to the second circulation pipe as in Lee in order to treat “the feed water of the highest impurity concentration (that is, the most concentrated feed water)”, (See paragraph [0037], Lee), at one stage side of the PV module so that “it is possible to minimize the membrane fouling, and to minimize damages to the membrane”, (See paragraph [0037], Lee), which “can improve cleaning efficiency of the membrane while minimizing an interruption of the filtering operation”, (See paragraph [0020], Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779